MEMORANDUM OF DECISION.
Defendant George A. Lewry appeals his conviction in Superior Court (York County) of operating a motor vehicle while under the influence of intoxicating liquor, 29 M.R. S.A. § 1312-B(1) (Supp.1985-1986). On appeal, defendant contends that the court erroneously admitted into evidence the results of a breathalyzer test and erred in instructing the jury. In addition, he claims that the testimony of the police officers was inherently contradictory and challenges the sufficiency of the evidence to support the conviction. We find no error in the evidentiary ruling or in the jury instruction. Reviewing all of the evidence, we cannot say that no trier of fact could rationally conclude beyond a reasonable doubt that defendant committed the crime charged. See State v. Durgan, 467 A.2d 165, 166 (Me.1983).
The entry is:
Judgment affirmed.
All concurring.